DETAILED ACTION
		This Office action is in response to the amendment filed on January 5, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “driving a first resonant tank circuit of the STC with two control signals each control signal at a first frequency and each control signal with a first fixed on-time and a first phase difference between the two control signals to obtain a first fixed ratio of output voltage of the STC to input voltage of the STC, while the STC is powering a load having a first magnitude; and driving the first resonant tank circuit of the STC with the two control signals, each control signal at a second frequency and with the first fixed on-time and a second phase difference between the two control signals, to obtain the first fixed ratio of output voltage of the STC to input voltage of the STC, while the STC is powering a load having a second magnitude, the second frequency being smaller than the first frequency and the second magnitude being smaller than the first magnitude” in combination with all other claim limitations. Claims 2-16 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 17, the prior art of record fails to disclose or suggest “control the first pair of switching devices and the second pair of switching devices to drive the first resonant tank circuit at a first frequency and with a first fixed on-time and a first phase difference between the first and second control signals, to obtain a first fixed ratio of output voltage of the STC to input voltage of the STC, while the STC is powering a load having a first magnitude, and control the first pair of switching devices and the second pair of switching devices to drive the first resonant tank circuit at a second frequency and with the first fixed on-time, and a second phase difference between the first and second control signals to obtain the first fixed ratio of output voltage of the STC to input voltage of the STC, while the STC is powering a load having a second magnitude, the second frequency being smaller than the first frequency and the second magnitude being smaller than the first magnitude” in combination with all other claim limitations. Claims 18-20 depend directly or indirectly from claim 17, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838